Title: Enclosure: Walter Janes to William Thornton, 12 [July] 1814
From: Janes, Walter
To: Thornton, William


            sir  Ashford 12th July 1814
            I recieved your Letter dated July 1st yesterday, enclosing a line from Mr Jefferson, proposing certain questions relative to my Patent Loom, to which you request of me specific answers—and first he enquires to know if “the treadles and shuttle are compleatly worked by the stroke of the Batten”—I answer they are—“Is it of such simplicity as that it can be made by our Country  workmen, and kept in order by the common ingenuity in our families”? With a very little practice in either case, it is.—“Can the Machinery be fixed to a common Loom &c—”? It cannot—It will require a New Frame and Machinery throughout—But its construction is simple, and its operation considered easy to become acquainted with.—
            You also enquire “what I would charge Mr Jefferson for the privilege of using the Improvement &c.”—For such privilege, I must refer him to Mr George Greer of Baltimore, or Robert Miller of Philadelphia, they having lately purchased My right for the southern and Western States—
            They have some of the Looms in operation in Phila and in Baltimore, and probably will soon have some agoing at Washington Yours &c—
            Walter
              Janes
           